WALLACE, JUDGE:
Claimants seek payment of the sum of $787.41 for damage to their property resulting from negligent acts of the respondent. Originally filed by Oncie E. Archer as sole claimant, the claim is hereby amended by the Court to reflect the names of all those who have an interest in said property according to the testimony produced at the hearing.
Claimants allege, and respondent does not deny, that in October of 1979, employees of the Department of Highways were clearing space for a bus turnaround on the property adjacent to claimants’ farm on Route 1 in Wood County, West Virginia. In the process of this excavation, respondent used heavy equip*97ment to tear down claimants’ fence, posts, and two hickory-trees, and dug up and removed a certain amount of dirt from the area.
No evidence was presented on behalf of the respondent to refute any of claimants’ testimony. It is therefore clear to the Court that claimants’ losses were a direct and proximate result of respondent’s negligent acts during the period of construction involved. An award is made to the claimants in the amount requested.
Award of $787.41.